Exhibit 10.1

 

[tv530458_ex10-1img001.jpg] 

 

September 12, 2019

 

Robert J McNally

 

Dear Rob,

 

Thank you for providing the documentation on your current stock holdings in
support of the Executive Alternative Work Arrangement Employment Agreement (the
“EAWA”) between you and EQT Corporation (“EQT” or the “Company”).

 

Termination of EAWA Term

 

EQT is providing formal notice of EQT’s termination of the EAWA effective as of
July 10, 2020 (which date represents the end of the current one-year term). You
will be paid for the minimum 100 hours of service contemplated by the current
annual term promptly (but in any event within forty-five (45) days) following
the termination of the EAWA.

 

Following the termination of your EAWA, you will have full access to your 401(k)
account at Fidelity.

 

EAWA Buyout Offer

 

For our mutual benefit, and except as otherwise set forth herein, EQT would like
to terminate any remaining right you may have to expense reimbursements and
other benefits pursuant to the EAWA in exchange for a lump sum cash payment in
the amount of $182,426 (the “Buyout Amount”). The Buyout Amount, net of any
required withholding taxes, will be paid to you through EQT payroll promptly
(but in any event within forty-five (45) days) following your acceptance of this
offer. In addition, by accepting the Buyout Amount, you and EQT agree that the
effective date of the termination of your EAWA shall be the date upon which the
Company’s Chief Human Resources Officer acknowledges your acceptance by
executing this letter agreement below on behalf of the Company (such date, the
“Effective Date”) and, effective as of the Effective Date (i) you will be
released from the stock ownership requirements in the EAWA and (ii) the final
non-competition and non-solicitation periods under Section 15 of the EAWA will
commence.

 

If you accept the Buyout Amount, your eligibility to continue to participate in
EQT’s medical, dental and vision programs as provided under Section 4 of the
EAWA will continue in accordance with the terms of, and for the period specified
in, Section 4 of the EAWA subject to your continued payment of 102% of the
then-applicable full active employee premium rates (both the employee portion
and the employer portion) as required under Section 4. This benefit will be
continued through your current arrangement with Benefit Concepts/Wage Works and
you will receive new coupons from Benefit Concepts/Wage Works with the new
payment amount before July 11, 2020.

 



EQT Corporation │

EQT Plaza│ 625 Liberty Avenue │ Suite 1700

Pittsburgh, PA 15222 │

T 412.553.5700 │F 412.553.5732 │ www.eqt.com



 



 

 

 

If you would like to accept the Buyout Amount, please sign this letter agreement
below and return it to me within thirty (30) days following the date hereof.
Upon countersignature by the Company, I will provide you a fully executed copy
for your records. If we do not receive your executed agreement within thirty
(30) days, we will presume you have declined the Buyout Amount and it will no
longer be available to you. If you have any questions regarding the termination
of the current term of the EAWA or the EAWA buyout offer, please call or e-mail
me at (412) 553-5782 or mkrejsa@eqt.com.

 

Sincerely,

 

Mary C. Krejsa

Stock Plan Administrator

 

Acceptance of Buyout Amount:

 

I accept the Buyout Amount as payment in full in exchange for the amendment of
my EAWA to eliminate any and all benefits and/or benefit expense reimbursements
or other payments owed to me under the EAWA (including all payments and other
rights pursuant to Sections 2, 3, 5, 9, 10 and 11). I understand my acceptance
of the Buyout Amount does not alter rights and obligations under Section 4 of
the EAWA (relating to participation in EQT’s group medical, dental and vision
programs), subject to my continued payment of applicable premiums as provided
under the terms of Section 4 of the EAWA. I further understand that my
acceptance of the Buyout Amount does not alter my non-competition and
non-solicitation obligations to EQT, and the final non-competition and
non-solicitation periods under Section 15 of the EAWA will commence as of the
Effective Date (as defined above). I hereby agree and acknowledge that this
amendment to my EAWA is effective upon the Effective Date, subject to EQT’s
payment to me of the Buyout Amount no later than forty-five (45) days following
the Effective Date.

 

 

Accepted: /s/ Robert J. McNally           Robert J. McNally  

 

 

Agreed and Acknowledged:

 

EQT Corporation

 

 

By: /s/ Lesley Evancho   Name: Lesley Evancho   Title: Chief Human Resources
Officer   Date: October 1, 2019  



 



 

 